    Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.2 Page 1 of 14




                      UNITED STATES DISTRICT COURT

                     SOUTHERN DISTRICT OF CALIFORNIA


 IN THE MATTER OF THE SEARCH OF:                Case Number: 1       9MJ '3 91
 One silver Samsung Cell Phone        ) AFFIDAVIT OF SPECIAL
 Model: SM-J327Tl                     ) AGENT ENRIQUE MARTINEZ
 IMEi: 355417/09/170673/6             ) IN SUPPORT OF SEARCH
                                      )WARRANT


                                   AFFIDAVIT
       I, Enrique Martinez, Special Agent with the United States Department of
 Homeland Security, Homeland Security Investigations, having been duly sworn,
 depose and state as follows:
                                INTRODUCTION

       1.    I make this affidavit in support of an application for a search warrant
 in furtherance of a narcotics smuggling investigation conducted by Special Agents
 of the Department of Homeland Security, Homeland Security Investigations, for
 the following target property: ( 1) one silver Samsung cellular telephone, Model
 SM-J327Tl, IMEI Number 355417/09/ 170673/6 ("Subject Telephone #1") seized
 on June 16, 2019, from CONSTANCIO CORAL ("CORAL"), at the San Ysidro,
 CA Port of Entry.
      2.    Subject Telephone #1 was seized from CORAL's vehicle when
Customs and Border Protection Officers ("CBPOs") encountered CORAL at the San
Ysidro, California Port of Entry on June 16, 2019. CORAL was the driver of a silver
2002 Mazda Tribute bearing California license plate number 4YDE642. CORAL was
accompanied in the vehicle by his wife (Susana Coral), his adult daughter (Estefania
Espinoza) and Espinoza' s two minor children. Upon inspection of the vehicle,

                                         1
    Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.3 Page 2 of 14




CBPOs discovered 150 packages of methamphetamine, totaling approximately 50.14
kilograms (110 .31 pounds), concealed in the fire wall, driver and passenger side rear
door panels, rear quarter panels and spare tire of the vehicle. It is believed that
Subject Telephone #1 was used by CORAL to communicate with co-conspirators
during the drug smuggling event. CORAL has been charged with importation of a
controlled substance (methamphetamine) in the Southern District of California.
Probable cause exists to believe that Subject Telephone #1 contains evidence
relating to violations of Title 21, United States Code Sections 952, 960 and 963.
Subject Telephone #1 is currently in an evidence vault located at 880 Front Street,
San Diego, CA 9210 l.
      3.     Based upon my experience and training, and all the facts and opinions
set forth in this Affidavit, I believe the items to be seized set forth in Attachment B
(incorporated herein) will be found in the items to be searched as described in
Attachment A (incorporated herein). These items may be or lead to: (1) evidence of
the existence of drug trafficking in violation of Title 21, United States Code Sections
952, 960 and 963; and (2) property designed or intended for use, or which is or has
been used as a means of committing criminal offenses. Because this affidavit is made
for the limited purpose of obtaining a search warrant for Subject Telephone #1, it
does not contain all the information known by me or other federal agents regarding
this investigation, but only contains those facts believed to be necessary to establish
probable cause.
                         EXPERIENCE AND TRAINING
      4.    I am a law enforcement officer within the meaning of Title 18, United States
Code, Section 2510(7), empowered by law to conduct investigations of, and make arrests
for, offenses enumerated in Title 18, United States Code, Section 2516. I am also a
federal law enforcement officer within the meaning of Rule 4l(a)(2)(C) of the Federal
                                          2
     Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.4 Page 3 of 14




Rules of Criminal Procedure. I am authorized under Rule 41(a) to make applications for
search and seizure warrants and to serve arrest warrants. I am authorized to investigate
violations of laws of the United States and to execute warrants issued under the authority
of the United States.
        5.   I am a Special Agent with Immigration and Customs Enforcement,
Homeland Security Investigations (HSI), and have been so employed since June 2002. I
am currently assigned to the Special Agent in Charge, San Diego Office, Asset
Identification & Removal Group. My duties also include investigating the trafficking of
illicit controlled substances, and the importation and distribution of illegal substances. I
have training and experience in multiple investigative areas, to include conducting
investigations and making arrests based on violations of Title 21 of the United States
Code.
        6.   I have had approximately 17 weeks of intensive training at the Federal Law
Enforcement Training Center at Glynco,            Georgia.   These    17 weeks included
approximately 9 weeks of the basic criminal investigator training program and
approximately 8 weeks of US Customs Special Agent Training. I have also received
training in identifying various controlled substances and conducting Title 21 controlled
substances investigations.


        7.   Prior to working for HSI, I worked for the US Customs Service as a Customs
Inspector at San Ysidro, CA for approximately ten years. My duties as a Customs
Inspector were to detect, deter, and defeat smuggling activities at the US/Mexico border.
        8.   I have personally participated in and conducted investigations of violations
of various State and Federal criminal laws, including those related to narcotics violations.
I have arrested or participated in the arrest of persons for violations of the Controlled
Substances Act. In these cases, I have conducted interviews with the arrested persons and
                                           3
     Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.5 Page 4 of 14




their associates. I have conducted surveillance of narcotics smugglers as they conduct
their smuggling activity while crossing the border from Mexico into the United States.
Through these investigative activities, I have gained a working knowledge and insight
into the typical activity of narcotics smugglers, and the structure of their narcotics
smuggling networks.
      9.     I have also spoken with other agents about their experiences and the results
of their investigations and interviews. I have become knowledgeable of the methods and
modes of narcotics operations. I have become familiar with the methods of operation
typically used by narcotics traffickers. I have learned that narcotics traffickers often
require the use of one or more telephone facilities to negotiate times, places, schemes,
and manners for importing, possessing, concealing, manufacturing, and distributing
controlled substances and for arranging the disposition of proceeds from the sale of
controlled substances. Based on my training and experience, I have learned that load
drivers smuggling controlled substances across the border are often in telephonic contact
wi,t h co-conspirators immediately prior to and following the crossing of the load vehicle,
at which time they receive instructions on how to cross and where and when to deliver the
controlled substances.
      10.    Moreover, I have learned that narcotics traffickers often require the use of
one or more telephones to negotiate times, places, schemes and manners for importing,
possessing, concealing, manufacturing and distributing controlled substances and
arranging for the disposition of proceeds from the sale of controlled substances. I have
learned that professional narcotics operations depend upon maintaining extensive
contacts. The use of telephones is essential in maintaining timely long-distance and local
contacts with the original suppliers and those down the organizational chain to the local
traffickers. The telephone enables narcotics dealers to maintain contact with narcotics
associates, narcotics suppliers, and narcotics customers. I also have learned that narcotics
                                           4
     Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.6 Page 5 of 14




traffickers use multiple telephones to communicate with co-conspirators.
      11.    Based upon my training and experience as a Special Agent, and
consultations with law enforcement officers experienced in narcotics smuggling
investigations, and all the facts and opinions set forth in this affidavit, I submit the
following:
             a.     Drug smugglers will use cellular telephones because they are
      mobile, and they have instant access to telephone calls, text, web, and voice
      messages;
             b.     Drug smugglers will use cellular telephones because they are able
      to actively monitor the progress of their illegal cargo while the conveyance is
      in transit.
             c.     Drug smugglers and their accomplices will use cellular
      telephones because they can easily arrange and/or determine what time their
      illegal cargo will arrive at predetermined locations;
             d.     Drug smugglers will use cellular telephones to direct drivers to
      synchronize an exact drop off and/or pick up time of their illegal cargo;
             e.     Drug smugglers will use cellular telephones to notify or warn
      their accomplices of law enforcement activity to include the presence and
      posture of marked and unmarked units, as well as the operational status of
      checkpoints and border crossings; and
             f.     The use of cellular telephones by smugglers tends to generate
      evidence that is stored on the cellular telephones, including, but not limited to
      emails, text messages, photographs, audio files, call logs, address book entries,
      IP addresses, social network data, and location data.
      12.    Based upon my training and experience, and consultations with law
enforcement officers experienced in narcotics trafficking investigations, and all the
                                            5
    Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.7 Page 6 of 14




facts and opinions set forth in this affidavit, I know that cellular telephones can and
often do contain electronic records, phone logs and contacts, voice and text
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data.
This information can be stored within SIM cards, memory cards, deleted data,
remnant data, slack space, and temporary or permanent files contained on or in the
cellular telephone.     Specifically, I know based upon my training, education, and
experience investigating these conspiracies that searches of cellular telephones yields
evidence:
             a.       tending to identify attempts to import methamphetamine or some
             other controlled substance from Mexico into the United States;
             b.       tending to identify accounts, facilities, storage devices, and/or
             services-such as email addresses, IP addresses, and phone numbers-
             used to facilitate the smuggling of methamphetamine or some other
             controlled substance from Mexico into the United States;
             c.       tending to identify co-conspirators, criminal associates, or others
             involved in smuggling methamphetamine or some other controlled
             substance from Mexico into the United States;
             d.       tending to identify travel to or presence at locations involved in
            the smuggling of methamphetamine or some other controlled substance
             from Mexico into the United States, such as stash houses, load houses,
             or delivery points;
             e.       tending to identify the user of, or persons with control over or
             access to, the subject telephone; and/or
             f.       tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records, or
                                              6
     Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.8 Page 7 of 14




             data involved in the activities described above.
      13.    Because this affidavit is being submitted for the limited purpose of
establishing probable cause to obtain a search warrant, it does not contain all of the
information known to federal agents regarding this investigation. Instead, it contains
only those facts believed to be necessary to establish probable cause. In addition,
information contained in this affidavit is based upon reviews of official reports and
records, upon conversations with other HSI Special Agents, and my personal
observations and knowledge.      When the contents of documents or statements of
others are reported herein, they are reported in substance and in part unless otherwise
indicated.
                   FACTS SUPPORTING PROBABLE CAUSE
      14.    On June 16, 2019, at approximately 7:50 p.m., CORAL applied for entry
into the United States from Mexico at the San Ysidro Port of Entry, San Ysidro
California. CORAL was the driver of a silver Mazda Tribute bearing California
license plate, number 4YDE642 ("the vehicle"). CORAL was accompanied in the
vehicle by his spouse (Susana Coral), his daughter (Estefania Espinoza), and
Espinoza's two minor children. A CBPO was conducting pre-primary enforcement
operations, observed his Narcotics/Human Smuggling canine alert to the vehicle, and
requested assistance. CORAL and the occupants of the vehicle were escorted on foot
by CBPOs to the secondary office. A CBPO received two negative declarations from
CORAL. The vehicle was driven to the secondary lot. The CBPOs ran the vehicle
through the Z-portal where anomalies were seen in the driver side rear door and
quarter panels.
      15.    Subsequent inspection of the vehicle revealed 150 packages concealed
within the vehicle. Randomly selected packages were field-tested, and tested positive
for methamphetamine. The 150 packages collectively weighed approximately 50.14
                                           7
     Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.9 Page 8 of 14




kilograms (110.31 pounds).
          16.   CORAL was arrested for violating 21 U.S.C. §§ 952 and 960,
Importation of Controlled Substances.
          17.   At the time of CORAL's arrest, CBPOs collected and seized Subject
Telephone #1 from the center console of the vehicle. I have reviewed the
photographs CBPOs took of the vehicle's interior, and observed a silver cell phone in
the center console of the vehicle that was connected to the vehicle via a gray cord.
CORAL later indicated to agents that his cell phone was left in the vehicle in the
center console, and was plugged into the vehicle's phone charger.
          18.   CORAL was read his Miranda rights, and agreed to speak to agents
without an attorney present. CORAL stated he was the driver and registered owner of
the vehicle and understood he had been taken into custody because something had
been found in the vehicle.
          19.   CORAL stated that he had taken the vehicle to a car wash in Tijuana,
Mexico and probably left it there for approximately 4 hours. CORAL did not know
the name of the car wash in Mexico. CORAL denied any knowledge of the narcotics
and did not believe his wife was involved with the narcotics. CORAL said they
traveled to Tijuana to get his wife glasses. CORAL said he owned the vehicle for
approximately one and a half (1 ½) months. He said he bought it off the street from a
guy in Los Angeles. CORAL claimed to have bought the vehicle for his wife who
didn't like driving larger cars. CORAL said he did not know the name of the seller of
the vehicle.
          20.   CORAL's wife, Susana Coral, also agreed to speak to agents after being
read her Miranda rights. During her statement, Ms. Coral indicated that her husband
had an older model Samsung cell phone that he had with him on the night of his
arrest.
                                            8
    Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.10 Page 9 of 14




      21.    Based upon my experience and investigation in this case and others, I
believe that CORAL, as well as other persons yet unknown, were involved in an on-
going conspiracy to import methamphetamine or some other prohibited narcotics and
to distribute those prohibited narcotics within the United States.     Based on my
investigation of drug importation and distribution conspiracies, telephone contact
with smugglers can begin months or weeks before drugs are loaded in the car.
Subject Telephone #1 were likely used in furtherance of the importation conspiracy
during this period. Given these facts, I respectfully request permission to search
Subject Telephone #1 for data beginning on January 16, 2019, up to and including
June 16, 2019.
      22.   In sum, based on my expenence investigating narcotics smugglers, I
believe that CORAL may have used Subject Telephone #1 to coordinate with co-
conspirators regarding the importation and delivery of the methamphetamine in the
vehicle, and to otherwise further this conspiracy both inside and outside the United
States. I also know that recent calls made and received, telephone numbers, contact
names, electronic mail (email) addresses, appointment dates, text messages, email
messages, messages and posts from social networking sites like Facebook, pictures
and other digital information are stored in the memory of cellular telephones, which
identify other persons involved in narcotics trafficking activities.    This type of
information would be stored on Subject Telephone #1.
                           SEARCH METHODOLOGY
      23.   It is not possible to determine, merely by knowing the cellular
telephones make, model and serial number, the nature and types of services to which
the device is subscribed and the nature of the data stored on the device. Cellular
devices today can be simple cellular telephone and text message devices, can include
cameras, can serve as personal digital assistants and have functions such as calendars
                                          9
   Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.11 Page 10 of 14




and full address books and can be mini-computers allowing for electronic mail
services, web services and rudimentary word processing. An increasing number of
cellular service providers now allow for their subscribers to access their device over
the internet and remotely destroy all of the data contained on the device. For that
reason, the device may only be powered in a secure environment or, if possible,
started in "flight mode" which disables access to the network.           Unlike typical
computers, many cellular telephones do not have hard drives or hard drive
equivalents and store information in volatile memory within the device or in memory
cards inserted into the device.     Current technology provides some solutions for
acquiring some of the data stored in some cellular telephone models using forensic
hardware and software. Even if some of the stored information on the device may be
acquired forensically, not all of the data subject to seizure may be so acquired. For
devices that are not subject to forensic data acquisition or that have potentially
relevant data stored that is not subject to such acquisition, the examiner must inspect
the device manually and record the process and the results using digital photography.
This process is time and labor intensive and may take weeks or longer.
      24.    Following the issuance of this warrant, I will collect the subject cellular
telephone and subject it to analysis. All forensic analysis of the data contained within
the telephone and its memory card(s) will employ search protocols directed
exclusively to the identification and extraction of data within the scope of this
warrant.
      25.    Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months.              The personnel
conducting the identification and extraction of data will complete the analysis within
ninety (90) days, absent further application to this court.
                                            10
   Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.12 Page 11 of 14




                                    CONCLUSION
      26.    Based on all of the facts and circumstances described above, I believe
that probable cause exists to conclude that CORAL used Subject Telephone #1 to
facilitate the offense of importation of a controlled substance. Subject Telephone #1
was likely used to facilitate the offenses by transmitting and storing data, which
constitutes evidence of a crime, or property designed or intended for use, or which is
or has been used as a means of committing violations of Title 21, United States Code,
Sections 952, 960 and 963.
      27.    Because Subject Telephone #1 was promptly seized at the time
CORAL was arrested and has been securely stored, there is probable cause to believe
that evidence of illegal activity committed by CORAL continues to exist on Subject
Telephone #1. For the reasons detailed above, I believe the appropriate range for the
searches is from January 16, 2019 to June 16, 2019.
      28.    Based upon my experience and training, consultation with other agents
in narcotics investigations, consultation with other sources of information, and the
facts set forth herein, I know that the items to be seized set forth in Attachment B are
likely to be found in the property to be searched described in Attachment A.
Therefore, I respectfully request that the Court issue a warrant authorizing me, a
Special Agent with HSI, or another federal law enforcement agent specially trained in
digital evidence recovery, to search the items described in Attachment A, and seize
the items listed in Attachment B.




                                           11
   Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.13 Page 12 of 14




I swear the foregoing is true and correct to the best of my knowledge and belief.




                                     ~              -----+----------

                                                  Enrique Martinez
                                                  Special Agent, HSI

Subscribed and sworn to before me this l L..,... day of September, 2019.




                                         United States Magistrate Judge




                                             12
   Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.14 Page 13 of 14




                                ATTACHMENT A

                         PROPERTY TO BE SEARCHED

One silver Samsung cellular telephone, Model SM-J327Tl, IMEI:
355417/09/170673/6 seized from Constancio CORAL, pictured below:




The Subject Telephone #1 is currently in an evidence vault located at 880 Front
Street, San Diego, CA 92101.




                                         13
   Case 3:19-mj-03911-LL Document 1-1 Filed 09/12/19 PageID.15 Page 14 of 14



                                ATTACHMENT B

                              ITEMS TO BE SEIZED

      Authorization to search the cellular phones described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular phone for evidence
described below. The seizure and search of the cellular phone shall follow the search
methodology described in the affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular phone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data,
for the period of January 16, 2019, up to and including June 16, 2019:

      a.    tending to indicate efforts to import methamphetamine, or some other
            federally controlled substance, from Mexico into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services-
            such as email addresses, IP addresses, and phone numbers-used to
            facilitate the importation of methamphetamine, or some other federally
            controlled substance, from Mexico into the United States;

      c.    tending to identify co-conspirators, criminal associates, or others
            involved in importation of methamphetamine, or some other federally
            controlled substance, from Mexico into the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation of methamphetamine, or some other federally controlled
            substance, from Mexico into the United States, such as stash houses,
            load houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access to,
            the Subject Telephone #1; and/or

      f.    tending to place in context, identify the creator or rec1p1ent of, or
            establish the time of creation or receipt of communications, records, or
            data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952,
960, and 963.
                                          14
